DETAILED ACTION
Status of the Claims
	Claims 2-18 are pending in the instant application and are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant’s election of Group II draw to a radiation sterilized urinary catheter product, currently claims 17-18 in the reply filed on 09/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Upon review of Applicants elected species the examiner contacted Applicant’s representative Paul Raya on 10/26/2022, to obtain a telephonic election, and applicants have elected the following species: (a) a species of radiation sterilized hydrogel with specificity to (i) a species of hydrogel is gellan gum, high acyl gellan gum or low acyl gellan gum; (ii) a species of carboxylic acid is citric acid; and (iii) one or more additives is glycerol (instant claim 9) and polyvinylpyrrolidone (instant claim 13).
The requirement is still deemed proper and is therefore made FINAL.
Based on Applicants amendments filed 09/29/2022 no claims are currently withdrawn.
Priority
	The U.S. effective filing date has been determined to be 11/06/2017, the filing date of the U.S. Provisional Application No. 62/582,123.

Information Disclosure Statement
	The information disclosure statements submitted on 10/27/2020 and 12/07/2021 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 is rejected as being indefinite because the claim recites “the hydrocolloid comprise gellan gum, […] or combinations thereof. Where the transitional phrase “comprising” is meant to include each recited element (MPEP 2111.03), which is considered improper in the context of a Markush grouping of alternatives (MPEP 2117 & 2173.05(h)). Appropriate clarification is required. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over NAJAFI (US 2011/0190392; published August, 2011) in view of MADSEN (US 2014/0249489); Haji-Saeid et al. (“Radiation treatment for sterilization of packaging materials,” 2007, ELSEVIER; pp. 1535-1541) and Bueno et al. (“Synthesis and swelling behavior of xanthan-based hydrogels,” 2013; ELSEVIER; Carbohydrate Polymers, Vol. 92, pp. 1091-1099).
Applicants Claims
	Applicant claims a radiation sterilized urinary catheter comprising: a catheter shaft adapted for insertion into a urethra of a patient, the catheter shaft having an outer surface; and a lubricious hydrogel disposed on the outer surface of the catheter shaft wherein the lubricious hydrogel comprises a hydrocolloid, a carboxylic acid and water (instant claim 17). Applicant further claims the urinary catheter of claim 17, wherein the hydrocolloid is in an amount of 6 wt% or below 6 wt% of the hydrogel, the carboxylic acid in an amount of above 0.05 wt% of the hydrogel, and the water is in an amount above about 97 wt% of the hydrogel (instant claim 18).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            NAJAFI teaches polysaccharide based antimicrobial formulations comprising N-halogenated amine compounds and saccharide-based gelling agent (see whole document). NAJAFI teaches that: “In another method, a medical device such as a catheter, e.g. a urinary catheter, is treated with a formulation to treat or prevent an infection, contamination, or occlusion of the medical device by bacteria or biofilm.” [emphasis added]([0010]). NAJAFI teaches that: “One advantage of the formulations described herein is their stability, increasing their utility in various applications. Other advantages are increased residency time and increased adhesion to the area or surface of interest. Another advantage is delayed release of the antimicrobial compound to the area or surface of interest. Formulations described herein may have other advantageous properties.” ([0011]).
	NAJAFI teaches the inclusion of one or more saccharide-based gelling agents, such as gellan gum ([0118]). NAJAFI teaches that: “Gellan gum is a water-soluble polysaccharide produced by Sphingomonas elodea. Its structure consists of four linked monosaccharides, including one rhanmose molecule, one glucuronic acid molecule, and two glucose molecules. The exact molecular formula of gellan gum may vary slightly, for example, depending on the degree to which the glucuronic acid is neutralized with various salts. Gellan gum is extremely effective at low use levels in forming gels, and are available in two types, high and low acyl content. Low-acyl gellan gum products form firm, non-elastic, brittle gels, whereas high acyl gellan gum forms soft, very elastic, non-brittle gels. Varying the ratios of the two forms of gellan produces a wide variety of textures. Gellan gum is the ability to suspend while contributing minimal viscosity via the formation of a fluid gel solution with a weak gel structure. Fluid gels exhibit an apparent yield stress, i.e., a finite stress which must be exceeded before the system will flow. These systems are very good at suspending particulate matter since, provided the stress exerted by the action of gravity on the particles is less than the yield stress, the suspension will remain stable. Other important properties of gellan gum fluid gels are the setting temperature, degree of structure and thermal stability. All of these properties are dependent upon the concentration of gellan gum and the type and concentration of gelling ions. Gellan gum is commercially available from CP Kelco (Atlanta, Ga.), owned by J.M. Huber Corporation. Gellan gum is available in two forms: high-acyl ("HA") and low-acyl ("LA"). Both of these forms are suitable for use in the formulations described herein.” ([0122]). NAJAFI claims the hydrogel gellan gum and present in an amount of from about 0.5% to about 3% (w/w)(claims 1, 4 , 6, 13 & 14)(instant claims 17, 2-3 & 18). 
	NAJAFI teaches that: “The formulations or compositions described herein may include one or more other constituents, including a solvent, co-solvent, humectant, film-forming agent, carrier, permeation enhancer, plasticizer, or other inactive ingredients, and combinations thereof. For example, formulations described herein may also include polymers such as N-vinylpyrrolidone […].” [emphasis added]([0126]). The examiner notes that N-vinylpyrrolidone and polyvinylpyrrolidone are synonymous (instant claims 6, 10, 11 & 13).
	NAJAFI further teaches that: “An alternative method of sterilization uses radiation, for example, as follows: use a validated process of gamma (or X-ray) radiation for final containers with the product ( dose and Gray level configured by validation studies). Irradiate the product in their final packaging as a group or individual container using the established parameters.” ([0142] & [0143]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of NAJAFI is that NAJAFI does not expressly teach (1) the lubricious coating is disposed on the outer surface of the catheter shaft; (2) the inclusion of a carboxylic acid such as citric acid; or the radiation sterilization parameters (instant claims 14-16); or the 
	MADSEN teaches that: “It is known to coat medical devices, e.g., catheters for introduction into human cavities such as blood vessels, digestive organs and the urinary system, with a hydrophilic coating, normally as a minimum applied on that part of the surface which is introduced or comes into contact with mucous membranes, etc., during introduction of the device. Whereas such coating is not particularly smooth when dry, so that the handling of the device may become inconvenient, it becomes extremely slippery when it is swelled with water, preferably immediately before introduction into the human body and thus ensures a substantially painless introduction with a minimum of damage on tissue.” ([0002]).
	MADSEN teaches that: “It has surprisingly been found that using wetting liquids of the kind disclosed above, it is possible to provide a catheter which is permanently wetted by the wetting liquid and thus ready to use and which may be sterilised by irradiation or autoclaving and which will retain the water retention capability and thus low coefficient of friction when the coatings are stored in water for an extended period of time.” ([0038]). And further that: “Sterilization using radiation is normally carried out using beta or gamma radiation.” ([0039]). And further that: “Normally, a loss of water retention capability of coated catheters is observed, probably due to loss of non-crosslinked and non-bonded polymer chains from the coating during storage in water or by further crosslinking of the coating during irradiation in water.” ([0040]). MADSEN further teaches that: “In the first case a collapse of the coating, when the device is removed from the water reservoir, will give a low water retention and increase of the coefficient of friction during use. In the second case further crosslinking will decrease the water content in the coating and hence, the coating will show a low water retention and an increased friction coefficient.” ([0041])(instant claim 12).
	MADSEN teaches that: “The wetting liquid of the invention may also, if desired, comprise plasticizers for the hydrophilic coating such as […] glycerol, […].” ([0069])(instant claims 6, 8 & 9). MADSEN further teaches the inclusion of polyvinyl pyrrolidone ([0032]), and that “ The amount of a PVP of a given molecular weight PVP to be used is easily determined by the skilled in the art by routine experiments testing the water retention.” ([0033]).
	Haji-Saeid et al. teaches that: “Treatment with gamma and electron radiation is becoming a common process for the sterilization of packages, mostly made of natural or synthetic plastics, used in the aseptic processing of foods and pharmaceuticals. The effect of irradiation on these materials is crucial for packaging engineering to understand the effects of these new treatments. Packaging material may be irradiated either prior to or after filling.” (see whole document, particularly the abstract). Haji-Saeid et al. teaches that electron beam (E-beam) are characterized by limited penetration as compared to gamma and X-rays, dose rates for gamma and X-rays are lower than E-beam radiation, however the “throughput efficiencies of gamma and X-rays are significantly lower than those of e-beams.” (p. 1535, section 2)(instant claims 14-15). Regarding the dose of radiation, Haji-Saeid teaches that: “ In many cases, doses such high as 100 kGy are applied in the research, as an illustration of the product safety when lower doses are applied in realistic, industrial conditions.” (p. 1537, col. 2, lines 23-26). And further teaches doses of 25 kGy and 44 kGy (p. 1537, Section 5, paragraphs 3-4). Haji-Saeid further teaches that: “The effects of gamma irradiation (5-60 kGy) on radiolysis products and sensory changes of experimental five-layer packaging films were determined.” (p. 1538, col. 1, last paragraph) (instant claim 16, “a dose of radiation between about 25 kGy and about 45 kGy).
	Bueno et al. teaches synthesis and swelling behavior of xanthan-based hydrogels (see whole document), and particularly that: “In this work xanthan chains were crosslinked by esterification reaction at 165 ◦C either in the absence or in the presence of citric acid. Higher crosslinking density was obtained using citric acid, as evidenced by its lower swelling degree.” (abstract). Bueno et al. teaches that that citric acid is a known non-toxic crosslinker for polysaccharides (p. 1092, col. 2, last paragraph). Regarding the amount of citric acid Bueno et al. uses a ratio of about 20:1 of polysaccharid:citric acid (section 2.2, 6 g/L xanthan and 0.3 g/L citric acid). 	It would have been prima facie obvious to select a know crosslinker for polysaccharides for crosslinking the gellan gum of NAJAFI for use an a catheter according to MADSEN in order to produce the best possible hydrogel coated catheter. NAJAFI claims the hydrogel gellan gum and present in an amount of from about 0.5% to about 3% (w/w)(claims 1, 4 , 6, 13 & 14). Given the ratio of 20:1 an amount of citric acid would be in the range of about 0.025 to 0.15 (w/w)(i.e. 1/20th of 0.5% and 3%, respectively)(instant claims 4-5 and 18).
	Regarding the amount of water being above 97%, prior art clearly suggests hydrogels of gellan gum (0.3-3%) and including other known constituents of catheter coatings such as polyvinylpyrrolidone and glycerol as additives, as well as using citric acid for crosslinking to form the hydrogel. Thus the amount of water would have likely have been a high amount such as above 97%. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an antimicrobial hydrogel composition including gellan gum, and to utilize the same in a catheter, as suggested by NAJAFI, and as a lubricious coating on the outside surface of the catheter in order to provide for patient comfort, as suggested by MADSEN, the catheter medical device being properly sterilized by use of E-beam or gamma-radiation, as suggested by Haji-Saeid et al., and being crosslinked with a non-toxic citric acid crosslinking agent for polysaccharides, as suggested by Bueno et al., resulting in a high density of crosslinks.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce a hydrogel coated catheter that has been properly radiation sterilized for medical use. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 2-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-17, 20, and 22-26 of copending Application No. 16/487,369 (hereafter ‘369) in view of XXX. 
	Instant claim 17 is discussed above.
	Copending ‘369 claim 1 recites an intermittent urinary catheter assembly, comprising a urinary catheter and a hydration fluid comprising an anti-static additive. And further including a polysaccharide gellan gum hydrogel (claims 5-7), comprising a fluid (e.g. water) in an amount of 98 w. % (claims 22-23), the anti-static additive being glycerol, and critic acid, among others (claims 24-26). 
	The difference between the instantly rejected claims and the claims of copending ‘369 is that the claim of copending ‘369 do not expressly claim the hydrogel as a lubricious coating layer or the radiation sterilization parameters.
	MADSEN teaches a sterilized ready to use catheter, as discussed above and incorporated herein by reference.
	Haji-Saeid et al. teaches treatment with gamma and electron radiation is becoming a common process for the sterilization of packages, as discussed above and incorporated herein by reference.
	Bueno et al. teaches synthesis and swelling behavior of xanthan-based hydrogels, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘369 because those claims are drawn to a urinary catheter including the same components where a lubricous coating is clearly a beneficial feature of a catheter, and radiation sterilization would have been routine. The skilled artisan would have been motivated to modify the claims of copending ‘369 and produce the instantly rejected claim because the intermittent use catheter would have provided for intermittent use. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art to produce a urinary catheter having a lubricious hydrogel coating from the claims of ‘369 in view of the cited prior art.
This is a provisional obviousness-type double patenting rejection.

	Claims 2-18 of this application is patentably indistinct from claims 1-8, 11-17, 20, and 22-26 of Application No. 16/487,369. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


Conclusion
	Claims 2-18 are pending and have been examined on the merits. Claim 3 is rejected under 35 U.S.C. 112(b); Claims 2-18 are rejected under 35 U.S.C. 103; and Claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/487,369. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619            



/TIGABU KASSA/Primary Examiner, Art Unit 1619